03/24/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: OP 21-0125


                                       OP 21-0125


DOROTHY BRADLEY,BOB BROWN,
                                                                         FILED
MAE NAN ELLINGSON, VERNON FINLEY,                                        MAR 2 4 2021
and MONTANA LEAGUE OF WOMEN
                                                                      Bowen Greenwooa
VOTERS,                                                             Clerk of Supreme Court
                                                                       StatP nf Montana


              Petitioners,
                                                                   ORDER
       v.

GREG GIANFORTE, Governor ofthe State of
Montana,

              Respondent.



      IT IS HEREBY ORDERED that District Judge Kurt Krueger is designated to
participate in this matter in place ofChief Justice Mike McGrath, who has recused himself
from all proceedings in the case.
       The Clerk is directed to provide copies of this Order to the Hon. Kurt Krueger, to
counsel for Petitioners, and to all parties on whom the Petition has been served.
       DATED this ,./-1 1A4-"day of March,2021.

                                                 For th      r,


                                                          cting Chief Justice